        Case 2:01-cv-06049-MSG Document 207 Filed 10/05/20 Page 1 of 1




DATE OF NOTICE: October 5, 2020



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
ROBERT WHARTON,                           :              CIVIL ACTION
                                          :
                  Petitioner,             :              No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :


                                   NOTICE * TIME CHANGE *

       Please take notice that the Telephone Conference scheduled for Monday, October 5, 2020

at 2:00 p.m. is moved to 3:00 P.M. Counsel are directed to dial in to 571-353-2300, 427102124#,

to connect.



                                          FOR THE COURT:



                                          /s/ Sharon Lippi
                                          Sharon Lippi, Civil Deputy to
                                          Hon. Mitchell S. Goldberg
